COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00050-CV


YOLANDA SUMMERS                                                      APPELLANT

                                         V.

WARREN PROP. INC. D/B/A                                                APPELLEE
WARRENT TERRACE APTS.


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant's “Formal Motion To Withdraw/Dismiss

Appeal.” It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                    PER CURIAM

      1
       See Tex. R. App. P. 47.4.
PANEL:   MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: April 3, 2014




                               2